Citation Nr: 0406380	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  95-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel





REMAND

The veteran served on active duty from December 1974 to 
August 1979, with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
fibromyalgia and migraine headaches.  The veteran's claims 
file was subsequently transferred to the Milwaukee, Wisconsin 
RO.  

The case was remanded by the Board in December 1998 for 
further development.  Subsequently, the case was returned to 
the Board, at which time the Board determined that additional 
development was needed.  In July 2002, the Board requested 
the Case Development Unit to obtain the veteran's medical 
records from the VA Outpatient Clinic in Chippewa Falls, WI, 
and Minneapolis, MN, for any treatment for fibromyalgia 
during the period of June 2001 to the present, and requested 
that the veteran be scheduled for a fibromyalgia examination.  
The Board requested that the examiner provide an opinion as 
to whether it was at least as likely as not that the 
veteran's service-connected bilateral chondromalacia patella 
had increased the level of disability due to fibromyalgia, 
and if so, to indicate the resulting degree of increased 
disability.

A VA examination report and the outpatient treatment reports 
were obtained by the Board, and the case was subsequently 
remanded in light of Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
issued a supplemental statement of the case in July 2003, and 
the case has now been returned to the Board.

The Board notes that the veteran, through her representative, 
has indicated that she has not received proper notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
addressed the VCAA in the October 2001 rating decision and 
October 2001 supplemental statement of the case, stating that 
the requirements of the VCAA had been met.  The Board notes 
that VA's receipt of medical evidence does not preclude the 
requirements of the VCAA that the veteran be notified of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence that VA 
will seek to provide, and the information and evidence the 
claimant is expected to provide.  As there is no record of a 
VCAA letter being sent to the veteran, this case is hereby 
REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on her claim.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for headaches and service 
connection for fibromyalgia.  If the benefits 
sought on appeal remain denied, the veteran 
should be provided with an SSOC.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



